Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The closest prior art is WO 2009059350 to Melrose.  Although Melrose teaches a method of treating infections comprising administering an acrolein-derived segment and a polyethylene glycol (abstract; page 6, lines 4-6; page7, lines 1-2; page8, lines 17-18),it fails to teach or fairly suggest treatment of a parenteral viral infection (defined in applicant’s specification at paragraph 20 as an infection contracted in the body not within the gastro-intestinal tract) by systemic administration, said administration selected from the group consisting of oral administration, inhalation, transdermal delivery, injection and infusion. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Notes and Comments
Claims 1-6 and 10-16 are allowable. The restriction requirement between inventions I-III, as set forth in the Office action mailed on 12222-10, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 19, 21-22, 25, and 31, directed to non-elected Groups II and III, do not require all the limitations of an allowable claim and are not eligible for rejoinder.  Claims 19, 21-22, 25, and 31 are therefore cancelled.  In view of the withdrawal of the restriction requirement as set forth above, applicant(s) are advised that if any claim 
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        
March 27, 2021